Opinion of the Court by
Drury, Commissioner
Affirming.
On January, 22, 1923, Florence Fields and Frank Fields were divorced.. There can be no appeal from the' decree of divorce, but the appellant has appealed because the court failed to allow her sufficient alimony, and in its judgment failed to give her the privilege of seeing her children at reasonable times and places, and because the court refused to allow her adequate counsel fees.
It is not necessary to discuss this case in detail. It is sufficient to say that we have concluded that the allegations of the petition were sustained by the evidence, and that the judgment of the court is correct.
We do find, however, that th,e court should have allowed Mrs. Fields to see her children at reasonable and seasonable times and places, but it is not necessary to reverse this case to correct that. The court below can modify that part of its judgment at any time, and upon proper application, will do so.
The judgment is affirmed.